DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-14 directed to product non-elected without traverse.  Accordingly, claims 8-14 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
	Claims 8-14 are cancelled.

Allowable Subject Matter
Claims 1-7 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the applicant argued that the closest prior art Catlin, in view of Breunig, and Hayes, fail to teach either alone or in combination a method for manufacturing a vehicle interior trim part which comprises a carrier part and a plastic element, comprising the following steps: the curable plastic is deposited at least regionally directly onto the structured surface. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2017/0037674 teaches additive manufacturing of architectural product, where figure 2 and 3 shows forming onto a carrier. US 6,441,338 B1 teach additive manufacturing, where a substrate is layered with material from a nozzle to form a corrugated structured surface on the substrate. None of these prior art teaches forming a vehicle trim panel as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743